Citation Nr: 1625072	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1976.  He was awarded various awards and decorations for his service to include the Silver Star and Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least in equipoise with respect to whether the Veteran's current tinnitus had its onset during active military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2014); 38 C.F.R. § 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's service connection claim for tinnitus, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that his tinnitus is related to service.  Specifically, the Veteran testified that the onset of his left ear tinnitus was in 1956 after a severe ear infection.  His tinnitus became worse after exposure to loud noise while stationed in the Republic of Vietnam.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b) (2015), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect the Veteran's service connection claim for tinnitus, the evidence of record establishes that the Veteran currently has the claimed disability.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, a January 2012 VA examination indicates that the Veteran has a current diagnosis of tinnitus.  

A review of the Veteran's service treatment records reveals no complaints of or treatment for tinnitus during military service.  Nonetheless, the Veteran's service treatment records document that the Veteran sought treatment for a left ear problem in June 1957 and he was prescribed penicillin.  There was a notation that the entrance of his ear was swollen and tender.  A June 1957 treatment record noted that the medication was finished and that the Veteran should follow up with audiology.  There is no documentation in the service treatment records of any follow up with audiology.  A June 1959 Report of Medical History form reveals that the Veteran reported that he experienced ear trouble in 1958.  There were no further details regarding the reported ear trouble.  A November 1962 service treatment record documents that the Veteran had externa otitis in the left ear.  An August 1963 service treatment record noted that the Veteran had ear trouble.  A May 1973 Report of Medical History Form shows that the Veteran reported experiencing ear, nose, and throat trouble; however, there was no specific information provided with respect to this report.  The November 1975 Report of Medical History form as part of the Veteran's separation examination reveals that the Veteran denied ear, nose, and throat trouble and a November 1975 separation examination shows that the Veteran's ears were clinically evaluated as normal.  Thus, although there is no documentation in the service treatment records that the Veteran experienced tinnitus during service, there is evidence that supports the Veteran's contention that he experienced a left ear infection in the late 1950's and that he had ear trouble during service.  

Furthermore, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that he was exposed to loud noise while service as an infantry soldier performing duties in the filed in Vietnam.  The Veteran's DD Form 214 and personnel records show that the Veteran was awarded the Silver Star and Combat Infantry Badge for his service in Vietnam.  Thus, the Veteran's service records support the Veteran's assertion that he was in combat in Vietnam.  Exposure to loud noise to include from artillery would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(b) (2014).  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.  

With respect to whether the Veteran's tinnitus is related to noise exposure during service, the record contains a negative medical opinion.  The VA examiner in January 2012 provided the opinion that the Veteran's tinnitus is less likely as not caused by or a result of military noise exposure.  She explained that although the Veteran reported the onset of tinnitus was after Vietnam, his records are silent for tinnitus and he had normal hearing at separation.  

Nonetheless, the evidence of record shows that the Veteran contends that he experienced tinnitus in service with a continuity of symptoms since service.  See February 2012 notice of disagreement, June 2013 substantive appeal, and May 2016 Hearing Transcript at 4.  The Veteran is competent to report the onset and persistent nature of his tinnitus symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (holding that particularly with respect to claims for tinnitus, a veteran is competent to present evidence of a diagnosis and continuous symptoms).  The Board notes that the January 2012 VA examination report documents that the Veteran indicated that the onset of his tinnitus was after noise exposure in Vietnam.  However, the Veteran clarified during the Board hearing that the onset of his tinnitus was after he experienced a severe ear infection in 1956 and the tinnitus became worse after exposure to acoustic trauma in Vietnam and that he experienced recurrent tinnitus since service.  Other statements made by the Veteran during the course of the appeal are consistent with the testimony provided by the Veteran during the May 2016 Board hearing.  Thus, the Board finds that the lay statements as to tinnitus in service with continuity of symptomatology since service are credible.

Furthermore, the Board notes that VA law states that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disorder may be service-connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  As tinnitus is consistent with the combat-related injury of acoustic trauma and as noted above, his statements as to the onset of his tinnitus and that the acoustic trauma during combat caused an increase in severity of such tinnitus are credible, the Board finds that evidence shows that the Veteran had tinnitus during service.

The Veteran's tinnitus is considered a chronic disease under 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  Thus, the second and third elements of service connection are demonstrated through the credible evidence of continuity of recurrent symptoms of tinnitus.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Given the evidence of record shows that the Veteran experienced ear infections and acoustic trauma in service and the Veteran's credible assertions of the onset of tinnitus in service with recurrent symptoms to the present, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its onset during service.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's current tinnitus is related to active military service.  Accordingly, entitlement to service connection for tinnitus is warranted.
							

ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


